                      Case 2:21-cv-05087-MCS-RAO Document 2 Filed 06/24/21 Page 1 of 8 Page ID #:2


                             1 THOMAS R. BURKE (CA State Bar No. 141930)
                               DAVIS WRIGHT TREMAINE LLP
                             2 505 Montgomery Street, Suite 800
                               San Francisco, California 94111
                             3 Telephone: (415) 276-6500
                               Facsimile:(415) 276-6599
                             4 Email: thomasburke@dwt.com
                             5 DAVID S. BRALOW (pro hac vice forthcoming)
                               VICTORIA J. NOBLE (CA State Bar No. 337290)
                             6 FIRST LOOK INSTITUTE, INC.
                               114 5th Avenue
                             7 New York, New York 10011-5604
                               Telephone: (917) 477-6500
                             8 Facsimile:
                               Email: david.bralow@theintercept.com
                             9        victoria.noble@theintercept.com
                            10 Attorneys for Plaintiffs
                               FIRST LOOK INSTITUTE, INC.,
                            11 and SAM BIDDLE
DAVIS WRIGHT TREMAINE LLP




                            12
                            13                    IN THE UNITED STATES DISTRICT COURT
                            14                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
                            15 FIRST LOOK INSTITUTE, INC., and             Case No. 2:21-cv-05087
                            16 SAM BIDDLE,
                                                                           COMPLAINT FOR
                            17                      Plaintiffs,            DECLARATORY AND
                                                                           INJUNCTIVE RELIEF FOR
                            18         v.                                  VIOLATION OF THE FREEDOM
                                                                           OF INFORMATION ACT, 5 U.S.C.
                            19 U.S. MARINE CORPS,                          § 552 et seq.
                            20
                                              Defendants.
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                 COMPLAINT FOR DECLARATORY RELIEF FOR VIOLATING FOIA
                                 Case No. 2:21-cv-05087
                      Case 2:21-cv-05087-MCS-RAO Document 2 Filed 06/24/21 Page 2 of 8 Page ID #:3


                             1            Plaintiffs First Look Institute, Inc. (“FLI”), publisher of The Intercept, and
                             2 Sam Biddle, an employee of FLI (collectively “The Intercept”), by and through their
                             3 attorneys, Davis Wright Tremaine LLP, for their complaint alleges as follows:
                             4                               PRELIMINARY STATEMENT
                             5            1.    This is an action brought pursuant to the Freedom of Information Act
                             6 (“FOIA”), 5 U.S.C. §§ 552, et seq., by FLI––a non-profit American news
                             7 organization that seeks to provide the public with original, independent journalism
                             8 concerning the institutions and individuals responsible for shaping our world––and
                             9 its staff reporter, Sam Biddle. The Intercept brings this action for injunctive and
                            10 other appropriate relief, seeking the release of agency records from the United States
                            11 Marine Corps, within the Department of Defense (“USMC”).
DAVIS WRIGHT TREMAINE LLP




                            12            2.    Through this action, The Intercept seeks to compel the USMC to
                            13 disclose records that would show the extent of human interaction with Lattice.
                            14 According to press reports, Lattice is an artificial intelligence (“AI”) defense system
                            15 deployed at multiple USMC bases and along the U.S.–Mexico border.1 Lattice is a
                            16 software platform that receives data from a variety of sources, such as sensors and
                            17 drones, then uses AI to synthesize the information into a complete, real-time picture
                            18 of incoming threats.2
                            19            3.    Military applications of AI are politically divisive.3 Public backlash
                            20 against other companies that developed AI applications for military use demonstrate
                            21 the immense public interest in this subject. For example, in 2018, Google stopped
                            22 working on AI-driven drones after 4,000 of its employees staged a widely
                            23
                            24
                                 1
                                     MIT Technology Review, “Palmer Luckey’s Military Startup Will Monitor US Bases with
                            25 AI,” Jul. 25, https://www.technologyreview.com/2019/07/25/668/anduril-palmer-
                               luckeys-military-startup-will-monitor-us-bases-with-ai/.
                               2
                            26   Tom Simonite, “Behind Anduril’s Effort to Create an Operating System for War”, Wired, (Oct.
                               8, 2020) https://www.wired.com/story/behind-anduril-effort-create-operating-system-war/;
                            27 Anduril, “Our Work” (n.d.) https://www.anduril.com/work.
                               3
                                 Zachary Fryer-Biggs, “Can Computers Algorithms Learn to Fight Wars Ethically?” Washington
                            28 Post, (Feb. 17, 2021) https://www.washingtonpost.com/magazine/2021/02/17/pentagon-funds-
                               killer-robots-but-ethics-are-under-debate/.
                                                                              1
                                 COMPLAINT FOR DECLARATORY RELIEF FOR VIOLATING FOIA
                                 Case No. 2:21-cv-05087
                            Case 2:21-cv-05087-MCS-RAO Document 2 Filed 06/24/21 Page 3 of 8 Page ID #:4


                              1 publicized protest against the project.4 Critics of Lattice in particular warn that such
                              2 a powerful surveillance system threatens human rights abuses and invites misuse.5
                              3 This ongoing debate, coupled with the fact that militarized AI is likely to increase in
                              4 the future, renders this matter one of indelible public concern.
                              5            4.     On December 3, 2020, The Intercept reporter Sam Biddle, on behalf of
                              6 his employer, submitted a FOIA request (“the Request”) to the USMC that went to
                              7 the heart of the matters described above. A true and correct copy of the Request is
                              8 attached hereto as “Exhibit A.” USMC denied the Request in full pursuant to 5
                              9 U.S.C. § 552 (b)(4) (“Exemption 4”) on January 12, 2021. A true and correct copy
                             10 of this denial letter is attached hereto as “Exhibit B.” Exemption 4 applies to “trade
                             11 secrets and commercial or financial information obtained from a person and
DAVIS WRIGHT TREMAINE LLP




                             12 privileged or confidential[.]” 5 U.S.C. § 552 (b)(4).
                             13            5.     Emails between Anduril counsel and USMC show that the Agency
                             14 withheld many of the documents at Anduril’s behest. A true and correct copy of
                             15 these emails are attached hereto as “Exhibit C.” USMC determined that several
                             16 records were subject to disclosure, but Anduril counsel insisted that the agency
                             17 withhold all of them. USMC ultimately obliged.
                             18            6.     The Intercept filed the Appeal challenging this complete denial on
                             19 March 5, 2021. See App. D.
                             20            7.     USMC affirmed its complete denial of the Request under Exemption 4
                             21 in its Appeal Response on, dated April 9, 2021. See App. E.
                             22            8.     With this case, The Intercept seeks to vindicate their rights and the
                             23 public’s rights to government transparency under FOIA.
                             24
                             25
                                  4
                                      See, e.g., Fang, “Google Won’t Renew its Drone AI Contract, but it May Still Sign Future
                             26 Military AI Contracts,” The Intercept, June 1, 2018, available at:
                               https://theintercept.com/2018/06/01/google-drone-ai-project-maven-contract-renew/.
                             275
                                 Sam Dean, “A 26-Year-Old Billionaire Is Building Virtual Border Walls––And The
                               Federal Government Is Buying,” Los Angeles Times, Jul. 26, 2019,
                            28 https://www.latimes.com/business/story/2019-07-25/anduril-profile-palmer-luckey-
                               border-controversy.
                                                                                2
                                  COMPLAINT FOR DECLARATORY RELIEF FOR VIOLATING FOIA
                                  Case No. 2:21-cv-05087
                            Case 2:21-cv-05087-MCS-RAO Document 2 Filed 06/24/21 Page 4 of 8 Page ID #:5


                              1                                        PARTIES
                              2         9.    Plaintiff First Look Institute, Inc. (“FLI”) is a not-for-profit American
                              3 news organization headquartered at 114 5th Avenue, New York, NY 10011. FLI
                              4 publishes The Intercept, an award-winning, nationally recognized news organization
                              5 with a reputation for holding power to account. The Intercept’s in-depth
                              6 investigations focus on politics, war, surveillance, corruption, the environment,
                              7 science, technology, criminal justice, and the media.
                              8         10.   Plaintiff Sam Biddle is a technology reporter for The Intercept. He
                              9 resides in Los Angeles County. Before joining The Intercept, he worked at
                             10 Gizmodo, Gawker, and Valleywag. He has also contributed to a variety of news
                             11 outlets, including GQ, The Awl, Vice, and the New York Times Magazine. He has
DAVIS WRIGHT TREMAINE LLP




                             12 appeared on several television and radio programs, such as CNN, NPR, CNBC,
                             13 VH1, Bloomberg, and BBC News.
                             14         11.   Defendant U.S. Marines is a component of Defendant U.S. Navy which
                             15 is a component of Defendant U.S. Department of Defense (“DOD”), itself a
                             16 component of the Executive Branch of the United States Government. Defendants
                             17 are each an “agency” within the meaning of 5 U.S.C. § 552(f). Plaintiffs are
                             18 informed and believe that the U.S. Marines has possession, custody, and/or control
                             19 of the records sought by the FOIA Request.
                             20                            JURISDICTION AND VENUE
                             21         12.   This Court has subject matter jurisdiction over this action and personal
                             22 jurisdiction over the U.S. Marine Corps pursuant to 28 U.S.C. § 1331 and 5 U.S.C. §
                             23 552(a)(4)(B).
                             24         13.   Venue is proper in this district under 5 U.S.C. § 552 (a)(4)(B).
                             25         14.   Plaintiffs are deemed to have exhausted all its administrative remedies
                             26 because USMC upheld its complete denial of the Request on appeal. This complaint
                             27 is therefore ripe for judicial review. 5 U.S.C. § 552 (a)(6)(A)(ii); 552 (a)(4)(B).
                            28
                                                                           3
                                  COMPLAINT FOR DECLARATORY RELIEF FOR VIOLATING FOIA
                                  Case No. 2:21-cv-05087
                            Case 2:21-cv-05087-MCS-RAO Document 2 Filed 06/24/21 Page 5 of 8 Page ID #:6


                              1                                          FACTS
                              2         15.   FOIA “focuses on the citizens’ right to be informed about ‘what their
                              3 government is up to,’” by fostering the release of “[o]fficial information that sheds
                              4 light on an agency’s performance of its statutory duties.” DOJ v. Reporters Comm.
                              5 for Freedom of the Press, 489 U.S. 749, 750, 773 (1989) (citation omitted).
                              6 “[D]isclosure, not secrecy, is the dominant objective” of FOIA. Dep’t of Interior v.
                              7 Klamath Water Users Protective Ass’n, 532 U.S. 1, 8 (2001) (internal quotation
                              8 marks and citations omitted).
                              9         16.   The Intercept, like other news organizations, plays a critical role in
                             10 providing information to citizens about “what their government is up to.” Indeed,
                             11 the First Amendment’s guarantee of freedom of the press is meant to enable
DAVIS WRIGHT TREMAINE LLP




                             12 journalists to play an “essential role in our democracy,” to “bare the secrets of
                             13 government and inform the people.” New York Times Co. v. United States, 403 U.S.
                             14 713, 717 (1971) (Black, J., concurring).
                             15         17.   Through the FOIA request at issue in this case, The Intercept seeks to
                             16 fulfill its journalistic function and shine a public light on Lattice, produced by
                             17 defense start-up Anduril. Upon information and belief, Lattice is an AI-driven
                             18 defense system in use on multiple USMC bases and at the U.S.-Mexican border. It
                             19 takes information from wide web of sources that include sensor towers, drones, and
                             20 cameras, synthesizes the information, and presents it to users via a simple user
                             21 interface.
                             22         18.   The Request sought “any and all training documents, including
                             23 instructional videos and presentations, pertaining to the use and maintenance of the
                             24 Lattice Platform Sentry Towers installed at Marine Corps Base Hawaii (to include
                             25 Camp Smith) per contract M95494-19-C-0012 awarded to Anduril Industries, Inc.”
                             26
                             27
                            28
                                                                            4
                                  COMPLAINT FOR DECLARATORY RELIEF FOR VIOLATING FOIA
                                  Case No. 2:21-cv-05087
                            Case 2:21-cv-05087-MCS-RAO Document 2 Filed 06/24/21 Page 6 of 8 Page ID #:7


                              1          19.    USMC denied the request in full on January 12, 2021. According to
                              2 the denial letter (the “Denial”),
                              3          A search of S-7 records uncovered 19 pages as responsive to your request.
                              4          Review of the file revealed it was entirely exempt from disclosure under
                              5          Exemption (b)(4) of the FOIA, because it contains information considered to
                              6          be trade secrets and/or commercial information that is privileged or
                              7          confidential. Accordingly, all 19 pages have been withheld under this
                              8          exemption.
                              9 (Exhibit B). USMC included no additional explanation for its decision to withhold
                             10 all 19 records pursuant to Exception 4.
                             11          20.    Captain J.M. McGinley, the officer responsible for the Request, told
DAVIS WRIGHT TREMAINE LLP




                             12 Plaintiff’s counsel that another USMC office determined that Exemption 4 applied,
                             13 and that his office was bound by that determination.
                             14          21.    Emails between USMC and Anduril’s attorneys (the “Emails”) show
                             15 that Anduril influenced USMC’s decision to deny the Request in its entirety6
                             16 (Exhibit C). USMC’s own review of the responsive records found that some of the
                             17 responsive records were subject to disclosure. Anduril disagreed. Its counsel
                             18 conducted its own review of the records and summarily concluded that they were all
                             19 exempt because every record contained information “pertaining” to its proprietary
                             20 software. Id. Anduril asserted that “[i]n lieu of any amplifying information
                             21 regarding the FOIA request, we must claim Exemption 4 under the FOIA for the
                             22 entire Anduril Lattice Web User Interface Guide.”
                             23          22.    The Intercept submitted via U.S. Mail an administrative appeal letter
                             24 (the “Appeal”) on March 5, 2021 challenging the overbroad application of
                             25 Exemption 4 and the failure to segregate and release non-Exempt information. A
                             26 true and correct copy of the Appeal is attached hereto as “Exhibit D.”
                             27
                                  6
                            28     The Intercept obtained these Emails via a FOIA request, numbered 2021-003748. This request is
                                  separate and distinct from the Request at issue here.
                                                                               5
                                  COMPLAINT FOR DECLARATORY RELIEF FOR VIOLATING FOIA
                                  Case No. 2:21-cv-05087
                            Case 2:21-cv-05087-MCS-RAO Document 2 Filed 06/24/21 Page 7 of 8 Page ID #:8


                              1         23.    USMC rejected the appeal pursuant to Exemption 4, of which it
                              2 informed The Intercept in a letter denying the Appeal (the “Appeal Denial”) on
                              3 April 9, 2021. A true and correct copy of the Appeal Denial is attached hereto as
                              4 “Exhibit E.”
                              5                              FIRST CAUSE OF ACTION
                              6               (Violation of FOIA for failure to release responsive records)
                              7         24.    Plaintiffs repeat, reallege, and incorporate the allegations in the
                              8 foregoing paragraphs as though fully set forth herein.
                              9         25.    The USMC is an agency subject to FOIA, 5 U.S.C. § 552(f), and
                             10 therefore had an obligation to release responsive records not subject to a specific
                             11 exemption.
DAVIS WRIGHT TREMAINE LLP




                             12         26.    The USMC’s denial of The Intercept’s entire FOIA request in reliance
                             13 on a plainly inapplicable exemption, 5 U.S.C. § 552 (b)(4), demonstrates that the
                             14 Defendant agency violated FOIA, 5 U.S.C. § 552(a)(3), by failing to disclose all
                             15 responsive records in its possession at the time of the Request without providing a
                             16 lawful reason for doing so.
                             17                                REQUEST FOR RELIEF
                             18      WHEREFORE, Plaintiffs respectfully request that this Court:
                             19         a.     Declare that the records sought by the Request, as more particularly
                             20 described above and in Exhibit A, are public records pursuant to 5 U.S.C. § 552, that
                             21 the USMC improperly withheld the documents pursuant to 5 U.S.C. § 552(b)(4),
                             22 that Exemption 4 does not apply, and that the records must be disclosed;
                             23         b.     Order the USMC to provide those records to Plaintiffs, including
                             24 electronic copies of records stored in electronic format, within 20 business days of
                             25 the Court’s order;
                             26         c.     Award Plaintiffs the costs of this proceeding, including reasonable
                             27 attorneys’ fees, as authorized by FOIA; and
                            28
                                                                            6
                                  COMPLAINT FOR DECLARATORY RELIEF FOR VIOLATING FOIA
                                  Case No. 2:21-cv-05087
                            Case 2:21-cv-05087-MCS-RAO Document 2 Filed 06/24/21 Page 8 of 8 Page ID #:9


                              1         d.    Grant Plaintiffs such other and further relief as this Court deems just
                              2 and proper.
                              3
                              4 Dated: June 24, 2021
                              5                                      Respectfully submitted,
                              6                                      DAVIS WRIGHT TREMAINE LLP
                                                                     THOMAS R. BURKE
                              7
                              8
                              9                                      By: /s/ Thomas R. Burke
                                                                                 THOMAS R. BURKE
                             10
                                                                     FIRST LOOK INSTITUTE, INC.
                             11                                      DAVID S. BRALOW(pro hac vice forthcoming)
                                                                     VICTORIA J. NOBLE
DAVIS WRIGHT TREMAINE LLP




                             12
                                                                     Attorneys for Plaintiffs
                             13                                      FIRST LOOK INSTITUTE, INC.,
                                                                     and SAM BIDDLE
                             14
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                            28
                                                                           7
                                  COMPLAINT FOR DECLARATORY RELIEF FOR VIOLATING FOIA
                                  Case No. 2:21-cv-05087
